33 N.Y.2d 601 (1973)
In the Matter of Board of Trustees of Common School District No. 2 of the Town of Dickinson, Respondent,
v.
Commissioner of Education of the State of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued June 8, 1973.
Decided July 3, 1973.
John P. Jehu and Robert D. Stone for the Commissioner of Education and the Committee of the Board of Regents, appellants.
James M. Hayes and Clayton M. Axtell, Jr. for Central School District No. 1, appellant.
Edward S. Dermody for the City School District of the City of Binghamton, appellant.
Dwight R. Ball for respondent.
Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER concur in memorandum.
*603MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs. The State Education Department, its governing body, the Board of Regents, the Committee of Regents, designated ad hoc as provided by law, and the Commissioner of Education are integrally related (Education Law, § 101). Indeed, it is doubtful but not necessary to decide whether the Committee of Regents was a continuing or suable entity separate from the larger Board of Regents. Under these circumstances, and because the notice and petition served on the Commissioner of Education as the chief administrative officer of the department were completely informative of the party or parties involved as respondents and the issues at stake, the Appellate Division was eminently correct in ignoring technical deficiencies, none of which were serious or prejudicial, in concluding that there had been adequate service, notice, and presence of necessary parties. Modern jurisprudence generally and CPLR 2001 specifically direct a recognition of realities and the needs of justice and the ignoring of technical deficiencies.
Order affirmed.